Citation Nr: 1145399	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hemorrhoids with fissures in ano.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York, which continued a disability rating of 10 percent for hemorrhoids with fissures in ano.  

The Veteran requested a hearing in his substantive appeal filed in July 2009; however, the Veteran did not report to his scheduled hearing and a request for postponement has not been received.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hemorrhoids with fissures in ano are manifested by intermittent bleeding and fissures.



CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for hemorrhoids with fissures in ano have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7336 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in an August 2008 letter, which provided notice as to what evidence was required to substantiate his claim and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini and met the notice requirements set out in Dingess.  In addition, the Veteran has substantiated his status as a Veteran. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service and pertinent post-service treatment records.  In addition, the Veteran was afforded a VA examination in August 2008.  There is no evidence of a change in the disability since that time.  The examination report contains the findings necessary to rate the Veteran's service-connected hemorrhoids with fissures in ano.  

While it is not apparent that the claims file was available for review for this examiner, the examination report was based upon the Veteran's competent and credible reports of any symptoms.  In this case, the VA examiner considered an accurate history as provided by the Veteran, as noted in the examination report.  The Court has held that review of the claims folder is not required for medical evidence to be probative, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This examination report, along with the Veteran's contentions and VA treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased disability rating for hemorrhoids with fissures in ano is thus ready to be considered on the merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's disability is rated as 10 percent disabling under Diagnostic Code 7336, which provides that mild or moderate hemorrhoids warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For the maximum 20 percent disability rating to be assigned, the evidence must show hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In Tatum v. Shinseki, 23 Vet. App. 152, 155-6 (2009), the Court held that except where a diagnostic code uses "successive rating criteria," the provisions of 38 C.F.R. § 4.7 are for application.  This regulation provides that if there is a question as to which disability rating most accurately reflects a claimant's disability picture, the Board must discuss whether the effects of the claimant's disability warrants a higher rating under 38 C.F.R. § 4.7.  .  Diagnostic Code 7336 does not employ successive rating criteria; instead it is possible to have all of the criteria for a 20 percent rating without any of the requirements for a 10 percent rating.  Id. at 156.

A July 2007 VA medical record shows that the Veteran was seen for constipation, difficulty with defecation and reports of non-bleeding internal hemorrhoids that occasionally prolapsed but were reducible.  The Veteran had a very tight anal sphincter without gross blood.  He was found to have internal hemorrhoids with no bleeding.  In March 2008, the Veteran again complained of persistent difficulty with defecation and non-bleeding internal hemorrhoids that occasionally prolapsed but were reducible.  

The examiner noted that he had been seen in the clinic in March 2007 at which time he was found to have a well-healed anal fissure at the one o'clock and a very tight anal sphincter.  The Veteran was diagnosed with a posterior anal canal fissure and was provided with hydrocortisone cream.  

Later in March 2008, the Veteran was seen for constipation and it was noted that he had a history of anal fissure.  In April 2008 he was found to have a healed anal fissure.  An anoscpy revealed no anal fissure, no external hemorrhoids and no bleeding.  The examiner noted that the Veteran had permanent moderately severe stenosis of anal canal secondary to his hemorrhoidectomy in service in 1943.

An April 2008 letter from a VA physician in the proctology clinic where the Veteran has received treatment shows that he had anal stenosis as a result of a hemorrhoidectomy in the service, which persisted and was the current cause of his symptoms.  He indicated that the Veteran had intermittent bleeding, ano-rectal pain and constipation.

At the VA examination in August 2008, the Veteran reported anal itching, pain, tenesmus (constant feeling of the need to defecate), swelling, and perianal discharge.  He complained specifically of pain during defecation and tenesmus.  The Veteran had no fecal incontinence and no involuntary bowel movements.  He indicated that he had hemorrhoids which bled intermittently.  Upon examination, the Veteran had no colostomy or evidence of fecal leakage.  There were no signs of anemia, but the Veteran had some fissures at 12 o'clock.  The examiner noted hemorrhoids at 3 and 9 o'clock which were .5 centimeters each.  There was no evidence of bleeding and no rectal prolapse.  The sphincter tone looked "good."  The examiner diagnosed external hemorrhoids that did not affect his activities of daily living.

A September 2008 VA medical records show that the Veteran indicated that he had hemorrhoids with no bleeding.

While the evidence has not shown persistent bleeding related to hemorrhoids, the Veteran has, in fact, reported intermittent bleeding during the appeals period.  In addition, he has been found to have fissures.  His symptomatology more nearly approximates the criteria for a 20 percent disability rating.  38 C.F.R. § 4.7.  As such, a rating of 20 percent is warranted.  

The Board has considered the potential application of additional diagnostic codes, but finds no applicable schedular criteria which could potentially provide a higher rating.  Notably, while anal stricture has been reported, there is no evidence of impaired sphincter control, fecal leakage, loss of lumen, rectal prolapse, or fistula; and a colostomy has not been required.  As such, the criteria of Diagnostic Codes 7332 through 7335 do not provide a basis for increased or separate ratings.

The Board finds that a higher staged rating was not warranted for any period during the appeal period.  The Veteran's hemorrhoid condition has remained essentially the same throughout the appeal period.  See Hart, supra.

Extraschedular and TDIU considerations

Pursuant to this decision, the Veteran is in receipt of the maximum schedular rating for his service-connected hemorrhoids with fissures in ano.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

In this case, the evidence does not reflect an exceptional or unusual disability picture.  While the Veteran has undergone surgery on his hemorrhoids in the past, there is no evidence of frequent periods of hospitalization due to his service-connected hemorrhoid disability during the relevant appeals period.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's hemorrhoids with fissures in ano are contemplated by the rating criteria set out in Diagnostic Code 7336.  38 C.F.R. § 4.118, Diagnostic Code 7336.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A 20 percent disability rating for hemorrhoids with fissures in ano is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


